Order entered January 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00267-CR
                                      No. 05-13-00268-CR
                                      No. 05-13-00269-CR

                        CHRISTOPHER JAMES RYALS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause No. F05-18864-U, F12-40687-U, F12-41706-U

                                           ORDER
       The Court REINSTATES these appeals.

       On August 13, 2013, in response to appellant’s motion to extend time to file his brief

complaining about the completeness of the record, this Court ordered the trial court to make

findings regarding the completeness of the record. The Court has received several letters from

court reporter Peri Wood regarding the dates identified. Specifically, she stated that she checked

former court reporter Bridget Barnhill’s notes and found that no hearings were conducted on

November 2, 2005 or January 19, 2006 in the 291st Judicial District Court. She did find that a

plea hearing was recorded on June 20, 2012 and was recorded by court reporter Winnie Lacy and
that Ms. Lacy was contacted to prepare the record. Ms. Lacy filed the reporter’s record of the

June 20, 2012 hearing on August 27, 2013.

        To date, we have not received the trial court’s findings or the reporter’s record.

Moreover, despite Ms. Wood’s statement about what Ms. Barnhill’s notes show, the trial court’s

docket sheet reflects that in cause no. 05-13-00267-CR, a plea hearing was conducted on

November 2, 2005 and a punishment hearing was conducted on January 19, 2006. The records

of these hearings have not been filed, and the Court cannot determine from the clerk’s record

who recorded the hearings. The appeals cannot proceed until the issue of the reporter’s record is

resolved.

       Accordingly, this Court ORDERS the Honorable Jennifer Balido, Presiding Judge of the

291st Judicial District Court, to conduct a hearing to determine the following:

   •   As to cause no. 05-13-00267-CR, (1) whether hearings were conducted on November 2,
       2005 and January 19, 2006; (2) if hearings were conducted on those dates, whether the
       hearings were recorded; (3) if the hearings were recorded, the name of the court
       reporter(s) who recorded the hearings; (4) whether the notes are available and can be
       transcribed; (5) if the notes are available, the date by which the records will be filed; and
       (6) if the notes are not available or cannot be transcribed, whether appellant is at fault for
       the loss or destruction of the notes and whether the parties can agree on a substituted
       record.

       We ORDER the Honorable Jennifer Balido, Presiding Judge of the 291st Judicial

   District Court, to transmit a record of the proceedings, including its written findings of fact,

   any orders, and any supporting documentation to this Court within THIRTY DAYS of the

   date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

   Honorable Jennifer Balido, Presiding Judge, 291st Judicial District Court; the Court

   Coordinator and Chief Clerk of the 291st Judicial District Court; and to counsel for all

   parties.
   We ABATE the appeals to allow the Honorable Jennifer Balido to comply with the

order. The appeals shall be reinstated thirty days from the date of this order or when the

findings are received.


                                              /s/    LANA MYERS
                                                     JUSTICE